UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2375



STACY ELIZABETH LEE,

                                              Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF     PUBLIC   SAFETY   AND
CORRECTIONAL SERVICES,

                                               Defendant - Appellee,

          and


WILLIAM SMITH; QUINNIE MATTHEWS; SOLOMON
HEJERIKA; ANTHONY OSANDU; SERGEANT KEENAN,
Patuxent Institution; STUART O. SIMS, Secre-
tary, Division of Corrections, Department of
Public Safety and Transportation, State of
Maryland,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2825-MJG)


Submitted:   February 14, 2002          Decided:    February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stacy Elizabeth Lee, Appellant Pro Se.    Scott Sheldon Oakley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stacy Elizabeth Lee appeals from the district court’s order

denying her motion for reconsideration of the dismissal of her

action for failure to comply with Md. Local R. 106.      We have re-

viewed the record and the district court’s opinion and find no

abuse of discretion.     Accordingly, we affirm on the reasoning of

the district court.    Lee v. Maryland Dep’t of Public Safety & Corr.

Servs., No. CA-98-2825-MJG (D. Md. Oct. 19, 2001).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                   2